Citation Nr: 1522845	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  11-21 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hepatitis C, based upon substitution of the appellant as the claimant.

2. Entitlement to service connection for hepatitis C, based upon substitution of the appellant as the claimant.
 
3. Entitlement to disability rating in excess of 10 percent for arthritis of the right knee, based upon substitution of the appellant as the claimant.

4. Entitlement to death pension benefits.
 
5. Entitlement to service connection for cause of the Veteran's death.

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to February 1962. He died in April 2013. The appellant is his surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009, March 2011, and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines. 

At the time of the Veteran's death, he had perfected an appeal of claims of whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for hepatitis C and entitlement to a disability rating in excess of 10 percent for arthritis of the right knee. Following the Veteran's death, in May 2013, the appellant filed a claim based upon her status as the Veteran's surviving spouse requesting to continue the Veteran's hepatitis C and right knee disability claims. The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion. See 38 U.S.C.A. 
§ 5121A (West 2014). Accordingly, the appellant's claim to continue the Veteran's hepatitis C and right knee disability claims were accepted by the RO as a request for substitution as the claimant in the claims pending at the time of the Veteran's death and the appellant's request for substitution was granted. 

The appellant's claim of entitlement to a disability rating in excess of 10 percent for arthritis of the right knee was remanded in a December 2011 decision for evidentiary development. All issues were remanded in October 2014. The Veteran's claims folder has again been returned to the Board for further appellate consideration.

In the Veteran's August 2011 substantive appeal (VA Form 9), he requested a Board hearing via live videoconference at the RO pertaining to this issue only.  The October 2014 remand was issued, in pertinent part, to afford the appellant the opportunity for a hearing in his stead. The hearing was scheduled for March 2015, but the appellant did not attend.  As no further communication from the appellant with regard to a hearing has been received, the Board considers the request for a hearing to be withdrawn. See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2014).

The issues of entitlement to an increased rating for the Veteran's right knee disability, entitlement to death pension, and entitlement to service connection for hepatitis C and the cause of the Veteran' death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An August 2005 rating decision denied the claim of entitlement to service connection for hepatitis C, and the decision was not appealed.

 2. Evidence received since the August 2005 decision is new, relates to an unestablished fact necessary to grant the claims, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis C. 





CONCLUSIONS OF LAW

1. The August 2005 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
2. Evidence submitted to reopen the claim of entitlement to service connection for hepatitis C is both new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claims to reopen previously denied claims for service connection for hepatitis C. Therefore, no discussion of VA's duty to notify or assist is necessary with respect to that issue.

An August 2005 rating decision denied a claim of entitlement to service connection for hepatitis C on the basis that there was no evidence of a current disability of hepatitis C. The Veteran did not appeal this decision, and it became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim. Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contended that he was infected with hepatitis C as a result of blood transfusions during treatment for injuries sustained during a motor vehicle accident in service.  In the alternative, he associated the hepatitis C with unprotected sex during service.  The evidence of record in August 2005 consisted of the Veteran's service treatment records and personal statements and VA treatment records. Since that time, additional VA and private treatment that show a diagnosis of hepatitis C notes have been associated with the claims file. This evidence is new in that it was not of record in August 2005, and it is material in that it addresses the unestablished fact of a current chronic disability. Thus, it raises a reasonable possibility of substantiating the claims. Accordingly, the Board finds that new and material evidence sufficient to reopen the claims of entitlement to service connection for hepatitis C has been received, and the claim, to this extent only, is granted.


ORDER

New and material evidence having been received, the claim for service connection for hepatitis C is reopened, and to that extent, the appeal is granted.


REMAND

In the October 2014 remand, the Board noted that the AOJ had not contacted the Veteran prior to his death in order to obtain the names and addresses of any medical care providers who treated the Veteran for his right knee disability. Therefore, the Board ordered that the appellant should be contacted to identify the names and addresses of any medical care providers who treated the Veteran for his arthritis of the right knee. See Stegall v. West, 11 Vet. App. 268, 271 (1998). A letter was issued to the appellant that requested this information, and the claim was readjudicated in a March 2015 supplemental statement of the case, which indicated that no response to the letter was received.  However, apparently unbeknownst to the adjudicator, the appellant had submitted a record release form that was stamped as received in the mail room in January 2015. Consequently, this issue must be remanded so that efforts may be made to obtain these additional identified records.

As for the hepatitis C claim, no VA opinion was obtained as to this claim. The record establishes that the Veteran was diagnosed with hepatitis C and he offered evidence as to risk factors for his infection, including blood transfusions and unprotected sex during service. The Veteran is competent to speak to these risk factors. Therefore, the issue is remanded so that an opinion as to the etiology of the Veteran's hepatitis C may be obtained. McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).


Finally, with regard to the death pension and cause of death claims, these issues are in part dependent on the Veteran's service-connected disabilities.  Therefore, they are inextricably intertwined with the service connection claim for hepatitis C and must also be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Request all records for non-VA treatment identified by the appellant in her January 2015 submission.  All attempts to obtain these records must be documented in the claims file. 

The AOJ must make two attempts to obtain private treatment records unless the first attempt demonstrates that further attempts would be futile. If the records are not obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505 a, Pub L 112-154, 126 Stat 1165, August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)).

2. Request a VA opinion as to the etiology of the Veteran's hepatitis C. The claims file should be made available for review, and the examination report should reflect that such review occurred. Upon a review of the record, the examiner should respond to the following: 

Identify all potential risk factors for hepatitis infection documented in the claims file.

Is it at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis infection began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

 A complete rationale for any opinion offered must be provided.

3. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the appellant and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


